           Case 3:20-cv-00685-VC Document 29 Filed 04/15/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  STEPHEN YOUNG, et al.,                             Case No. 20-cv-00685-VC
                 Plaintiffs,
                                                     ORDER RE AMENDED COMPLAINT
           v.
                                                     Re: Dkt. No. 21, 26
  OAKLAND UNIFIED SCHOOL
  DISTRICT, et al.,
                 Defendants.


       In light of the plaintiffs’ filing of an amended complaint, Dkt. No. 26, the defendants’ motion

to dismiss, Dkt. No. 21, is denied as moot. The defendants are directed to file any answers or motions

to dismiss related to the amended complaint within 14 days of this order.

       IT IS SO ORDERED.

Dated: April 15, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
